              Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 1 of 8


 1   SUMMIT DEFENSE
     A Professional Law Corporation
 2   JAMES T. REILLY, Attorney at Law
     California State Bar No. 67254
 3   4040 Civic Center Drive, Suite 200
     San Rafael, CA 94903
 4
     Phone:    510-412-8900
 5   Cell:     415-913-0787
     Fax:      415-689-5213
 6   email:    jim@summitdefense.com
 7   Attorneys for Defendant KATHERINE HERRERA
 8

 9                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
10                                 SACRAMENTO DIVISION
11

12   UNITED STATES OF AMERICA,                :
                                              :     Case No. 2:20-mj-0089 EFB
13               Plaintiff,                   :
                                              :     DEFENDANT’S RESPONSE TO
14                    vs.                     :     GOVERNMENT’S REQUEST FOR
                                              :     PRETRIAL DETENTION
15   KATHERINE HERRERA,                       :
                                              :     (REDACTED)
16               Defendant.                   :
                                              :
17

18

19       DEFENDANT KATHERINE HERRERA, by and through counsel, hereby
20   responds to the Government’s request, expressed at her arraignment,
21   that she be detained pending trial of this matter.
22

23   Respectfully submitted,
24

25   June 10, 2020
26                                 ___________________________________
27                                 JAMES T. REILLY, Attorney at Law
                                   California State Bar No. 67254
28                                 Counsel for Defendant KATHERINE HERRERA



      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                              -1-
           Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 2 of 8


 1    DEFENDANT’S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
 2

 3                                         I
 4                                   INTRODUCTION
 5

 6       During the arraignment of this case on June 8, 2020, Government
 7   Counsel requested that the defendant, Katherine Herrera, be detained
 8   pending trial of this matter because she is a flight risk and a
 9   danger to the community.
10       For reasons discussed below, Miss Herrera submits that she is
11   neither and that release pending trial, on pertinent conditions,
12   would be appropriate in her case.
13

14                                         II
15           MISS HERRERA’S HISTORY OF MENTAL/PSYCHOLOGICAL ISSUES
16

17       Miss Herrera has a long history of mental and psychological
18   issues which bear on both her flight risk and her danger to the
19   community.
20       Attached Exhibits A-F contain copies of medical records which
21   describe medical/psychological issues as indicated:
22

23       Exhibit A -- Dr. Michael B. Jones’ 2006 “Psychological (Autistic
24   Spectrum Disorder) Evaluation”, prepared when Miss Herrera was in the
25   11th grade.   Dr. Jones, a clinical psychologist, noted (page 1) that
26   she had been diagnosed in the second grade with Attention-Deficit/
27   Hyperactivity Disorder (ADHD).     Dr. Brown's "Clinical Impressions and
28   Conclusions" start at the bottom of page 6 and include the



      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                           -2-
           Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 3 of 8


 1   observation that she "exhibits deficits in a variety of important
 2   meta-cognitive or executive functions (such as, planning and
 3   organization, impulse and emotion control, and initiating and
 4   terminating thoughts, feelings and behaviors)".         He ultimately
 5   diagnosed her (page 8) as suffering from "mild Pervasive
 6   Developmental Disorder Not Other Specified (PDDNOS)".
 7

 8       Exhibit B -- Dr. Samira Jahangiri of the Dignity Health Medical
 9   Group Letter dated April 17, 2016.      This letter was written by Dr.
10   Jahangiri in support of Miss Herrera obtaining a support animal.           Dr.
11   Jahangiri notes, in part, that Miss Herrera meets the definition of
12   disability under the Americans with Disabilities Act, as well as
13   other guidelines, and that "Due to mental illness, Katherine Herrera
14   has certain limitations regarding social interactions, anxiety and
15   coping with stress".
16

17       Exhibit C -- Valley Mountain Regional Center Records 2007-2012.
18   These records describe Miss Herrera's mental health problems over a
19   period of approximately 5 years and include that "Katherine has a
20   diagnosis of Autism Spectrum Disorder" (2nd page).         These records
21   also note, among other things, that she cannot live independently
22   (3rd page), that she has problems with personal hygiene, grooming and
23   bathing (4th page), and that she engages in "socially inappropriate
24   behaviors" (5th page).
25

26       Exhibit D -- Blue Shield MHSA “Authorization for Coverage of
27   Mental Health/Substance Use Disorder Services” dated June 25, 2010.
28   This letter authorizes benefits for Miss Herrera through Blue Shield



      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                           -3-
           Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 4 of 8


 1   of California's mental health service administrator (MHSA) for the
 2   period 6-24-2010 to 6-24-2011.
 3

 4       Exhibit E -- Dr. Anan Faidi Endocrinology & Metabolism Report
 5   dated February 14, 2012.     This is a report by Dr. Faidi regarding
 6   Miss Herrera's Hirsutism, a condition in which a woman suffers from
 7   excessive growth of dark or coarse hair in a male-like pattern.        In
 8   Miss Herrera's case, Dr. Faidi notes (page 1) that this abnormal
 9   growth distribution was on her face, legs and arms, back and
10   abdomen.   In the Past Medical History section (page 1), Dr. Faidi
11   also notes past medical history of hirsutism, autism and chromosomal
12   abnormalities (possible Turners Syndrome).
13

14       Exhibit F -- Lodi Unified School District School Psychologist's
15   Services Evaluation dated April 20, 2007.       This evaluation was
16   prepared by Tina Gillespie Rhodes, M.A., NCSP, LEP, a Nationally
17   Certified School Psychologist.     Miss Rhodes concluded (page 9,
18   "Summary") that Miss Herrera, at age 16 years 11 months and while in
19   the 11th grade, suffered from Nonverbal Learning Disability (NLD),
20   with "significant weaknesses" in "social perception, awareness,
21   planning ability" and "social interaction skills", among others.
22   Miss Rhodes also noted that:     "Children with NLD are at high risk of
23   developing social and emotional problems due to their social
24   interaction difficulties".     (Page 10, paragraph 4, emphasis in
25   original) (Note:   Pages 3-8 of this report are missing.)
26

27       These records provide a sampling of Miss Herrera’s medical and
28   psychological deficiencies which have had a significant impact on her



      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                           -4-
             Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 5 of 8


 1   life.   She is only marginally capable of caring for herself and is
 2   significantly susceptible to being influenced by others, which is
 3   what happened in this case, as her conduct was manipulated by the
 4   photographer involved, Jonathan Thornton.
 5

 6                                          III
 7                                  REFERENCE LETTERS
 8

 9        Attached hereto as Exhibits G-K are letters about Miss Herrera
10   written by some of her teachers and family members.           These letters
11   demonstrate, at a personal level, the results of Miss Herrera’s
12   mental deficiencies and the effects that they have had on her life.
13

14        Exhibit G -- School Letters St. Mary's High School 2006.           In
15   2006, Miss Herrera’s mother, Patricia Duncan, requested that several
16   of her teachers write letters describing her conduct and performance
17   in their classes.     The purpose of this request was to assist in
18   evaluating her for possible diagnosis of autism or Asperger’s
19   Syndrome.    The responses by the teachers describe learning and social
20   difficulties, notably her isolation from other students.
21

22        Exhibit H –- Undated Letter by Patricia Duncan, Miss Herrera’s
23   mother, received by counsel on June 9, 2020.          The one person in the
24   world who likely know Miss Herrera better than any other describes
25   several of the specific situations in which Miss Herrera demonstrated
26   her mental issues, her vulnerability and her suggestibility.            She
27   also describes (starting near the bottom of the 2nd page) how Miss
28   Herrera met Lucas Rinker, the father of two children who Miss Herrera



      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                             -5-
           Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 6 of 8


 1   came to think of as her own.     The daughter, who was 8 months old when
 2   Miss Herrera met Mr. Rinker, is the young girl mentioned in the
 3   factual summary in the complaint in this case.         Mrs. Duncan also
 4   describes (last page) the difficulties that Miss Herrera has in doing
 5   the small things in life that most people take for granted.
 6

 7        Exhibit I -- Letter dated June 9, 2020, from Miss Herrera’s
 8   natural father, Steve Herrera, received by counsel via email.           Mr.
 9   Herrera describes his own observations of Miss Herrera’s difficulties
10   in school from an early age, how easily she is manipulated by others
11   and how she can become obsessed with pleasing others.          Mr. Herrera
12   has been employed by the California Department of Corrections and
13   Rehabilitation, Juvenile Justice Division, since 1998.          His
14   description of mental health issues in general and with respect to
15   his daughter is particularly compelling.        As he says (on the 3rd
16   page), Miss Herrera is “agreeable to avoid conflict yet cognitively
17   unaware of where she is being led”.         He also expressed his commitment
18   to assist in every possible way with any court orders associated with
19   Miss Herrera’s court proceedings.
20

21        Exhibit J –- Letter dated June 8, 2020, from Miss Herrera’s
22   Stepfather, Bill Duncan.    Mr. Duncan has been Miss Herrera’s
23   stepfather since she was 8 years old and is familiar with all the
24   difficulties which she has encountered throughout her life.           As he
25   noted (1st page), learning that she was autistic helped him and her
26   mother understand the learning and social difficulties that she has
27   experienced throughout her life.      He also describes (1st page) her
28   gullibility and susceptibility to being manipulated by others.            It is



      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                           -6-
           Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 7 of 8


 1   Mr. Duncan’s opinion (2nd page) that Miss Herrera is “incapable of
 2   deliberately causing harm to others”.
 3

 4        Exhibit K –- Undated Letter from Miss Herrera’s half-sister,
 5   Julia Duncan, received by counsel via email on June 9, 2020.          Miss
 6   Duncan, who is 10 years younger than Miss Herrera, and provides an
 7   alternative view of Miss Herrera to that described by the family
 8   adults.   Miss Duncan’s describes Miss Herrera’s social difficulties
 9   (even with her younger sister), her inability to care for herself,
10   how immature and gullible she is, how dependent she is on others even
11   though she finds it difficult to make friends or express emotions
12   with them, and how she is too trusting which results in others taking
13   advantage of her.    Her comments are particularly heart-breaking.
14

15                                         IV
16                       PRETRIAL DETENTION IS NOT NECESSARY
17

18        Miss Herrera’s mother and stepfather are prepared to have her
19   live with them if she is granted a pretrial release.         They are also
20   prepared to comply themselves, and to ensure that Miss Herrera will
21   comply, with any conditions, restrictions or requirements which the
22   court may impose in granting a pretrial release.
23        The government’s expressed concern that Miss Herrera would be a
24   flight risk if released is negated by her obvious inability to plan
25   and care for herself.    Miss Herrera is simply be incapable of fleeing
26   and remaining at large.
27        The government’s expressed concern that Miss Herrera would be a
28   danger to others if released is also unfounded.         Miss Herrera has no



      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                           -7-
           Case 2:20-cr-00084-TLN Document 14 Filed 06/10/20 Page 8 of 8


 1   history of misconduct other than that alleged in this case.           There is
 2   also no doubt that her conduct in this case was a result of
 3   manipulation by an experienced, deceptive and heartless individual,
 4   Jonathan Thornton, who took advantage of Miss Herrera every bit as
 5   much as he took advantage of the minors he photographed.
 6       Mr. Rinker’s children have been moved to live with their natural
 7   mother and are no longer in the custody of Mr. Rinker.          If released
 8   to live with her parents, Miss Herrera would have no contact with
 9   these children and would have no reason to have contact with any
10   other children.
11       A condition of release prohibiting her from having contact with
12   any person under the age of 18 would be a reasonable restriction with
13   which Miss Herrera is prepared to comply and which her parents are
14   prepared to ensure that she does comply.
15       Miss Herrera is also prepared to accept and comply with any
16   other condition of release which the court may choose to impose.
17       Thus, Miss Herrera is neither a flight risk nor a danger to
18   others and pretrial detention is neither required nor warranted.
19

20   Respectfully submitted,
21

22

23                              ____________________________________
24                              JAMES T. REILLY, Attorney at Law
                                Counsel for Defendant KATHERINE HERRERA
25

26

27

28




      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                   (REDACTED)
                                           -8-
